Citation Nr: 0328660	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches secondary to status post traumatic iritis, retinal 
dialysis, scleral buckle and cryo; traumatic cataract right 
eye with corrected visual acuity 20/100.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post traumatic iritis, retinal dialysis, scleral 
buckle and cryo; traumatic cataract right eye with corrected 
visual acuity 20/100.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D.A.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1988 to February 1989.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board addresses the issue of entitlement to an evaluation 
in excess of 10 percent for the veteran's service-connected 
right eye disability in the Remand section of this decision.


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for headaches in March 1993.

2.  The RO notified the veteran of the March 1993 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal that decision to the Board.  

3.  The evidence received since March 1993 is so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim for service connection.

4.  Competent medical evidence has related the veteran's 
headaches to his service-connected right eye disability.


CONCLUSIONS OF LAW

1.  The RO's March 1993 rating decision, in which the RO 
denied entitlement to service connection for headaches, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches 
secondary to a service-connected right eye disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2003).

3.  Headaches are proximately due to a service-connected 
right eye disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time (on the issue of entitlement to service connection 
for headaches secondary to a service-connected right eye 
disability) without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
headaches secondary to a service-connected right eye 
disability.  In a rating decision dated August 2001, the RO 
denied reopening the veteran's headache claim, and 
thereafter, the veteran appealed the RO's decision.  
Subsequently, in a statement of the case issued in March 
2002, the RO indicated that the veteran had reopened his 
claim and recharacterized the issue on appeal as entitlement 
to service connection for headaches as secondary to service-
connected disability of right eye traumatic cataract and 
iritis.  Despite the RO's action in this regard, the Board 
has characterized the issue on appeal as is previously noted.  
According to case precedent, the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal 
regardless of any action on the part of the RO.  Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The RO previously denied the veteran's claim of entitlement 
to service connection for headaches in a decision dated March 
1993 on the basis that there was no evidence of record 
establishing that the veteran had neurological pathology as a 
result of his in-service right eye injury.  In denying the 
veteran's claim, the RO considered the veteran's service 
medical records, VA examination reports, and written 
statements.  In a letter dated March 1993, the RO notified 
the veteran of the rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The March 1993 decision is 
thus final.  38 U.S.C.A. § 7105 (West 2002). 

The veteran attempted to reopen his claim for service 
connection for headaches by written statement received in May 
2001.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  See also 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2003) 
(effective for claims filed as of August 29, 2001)); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the evidence that has been associated with the 
claims file since the RO's March 1993 rating decision 
includes VA treatment records, VA examination reports, a VA 
physician's opinion, written statements of the veteran and 
his representative, and hearing testimony of the veteran and 
his fiancée.  The Board finds that this evidence is new as it 
is neither cumulative, nor redundant.  The Board also finds 
that this evidence is material as it bears directly and 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.  The newly submitted 
evidence, specifically, the VA physician's opinion rendered 
in June 1993, indicates that the veteran has neurological 
pathology as a result of his in-service right eye injury.  
The absence of this type of evidence formed the basis of the 
RO's previous denial of the veteran's claim for service 
connection for headaches.   

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for 
headaches secondary to the service-connected right eye 
disability.  As such, the Board will now review the claim on 
a de novo basis.

The veteran claims that he is entitled to service connection 
for headaches that developed secondary to his eye problems.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran served on active duty for training from August 
1988 to February 1989.  His service medical records reflect 
that, during that time frame, he injured his right eye when 
he was trimming a tree and was hit with a branch.  In March 
1993, the RO granted the veteran service connection for 
residuals of this injury, characterized as status post 
traumatic iritis, retinal dialysis, scleral buckle and cryo; 
traumatic cataract right eye with corrected visual acuity 
20/60.  

Since discharge, the veteran has sought VA outpatient 
treatment and undergone VA examinations, during which he 
reported that he had headaches in the right eye area.  
Despite being seen by multiple physicians, only one physician 
has addressed the etiology of the veteran's headaches.  This 
occurred in June 2003, during a VA neurological examination.  
On that date, a VA examiner evaluated the veteran and found 
that it was more likely than not that the veteran's headaches 
were caused by his right eye disability.  He based this 
finding on the following facts: 
(1) The veteran had headaches since his in-service eye injury 
(a fact documented on the report of discharge examination 
conducted in March 1992); (2) The veteran initially reported 
headaches once monthly, and then in the 1990s, when he was 
shown to be experiencing elevated ocular pressure, he 
reported a worsening of headaches; (3) By the time he 
developed glaucoma, in 2001, he was reporting the most 
significantly severe headaches, which eventually precipitated 
referral to a physician specializing in eyes; and (4) 
Glaucoma was found in the right eye only, which indicates 
that it was due to the in-service trauma.

In light of the foregoing, the Board finds that the veteran's 
headaches are related to his service-connected right eye 
disability, and service connection for headaches is 
warranted.


ORDER

Service connection for headaches secondary to a service-
connected right eye disability is granted.


REMAND

The veteran also claims that he is entitled to an evaluation 
in excess of 10 percent for his right eye disability.  
Additional development is necessary before the Board can 
decide this claim.

In April 2003, the Board directed VA to develop the veteran's 
claim by obtaining the veteran's medical records from the 
Shreveport, Louisiana, VA Medical Center and affording the 
veteran a VA examination.  Thereafter, VA complied and the 
veteran's medical records and a report of a VA examination 
were associated with the claims file and returned to the 
Board for reconsideration of the veteran's claim.  

The RO has not yet considered this evidence in support of the 
veteran's claim and the veteran has not waived his right to 
have the Agency of Original Jurisdiction (AOJ), or the RO, do 
so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or his 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation is codified at 38 C.F.R. § 19.9(a)(2) (2003).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
the provisions of 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) were inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002), because they denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  In 
light of this holding, on Remand, the RO must ensure that the 
veteran is afforded due process by initially considering the 
VA treatment records and VA examination report that was 
associated with the claims file after April 2003.  

The Board notes that the veteran appears to be receiving 
ongoing treatment for his service-connected right eye 
disability.  Such records not currently associated with the 
claims file should be obtained.  Further, the veteran has 
essentially indicated that his eye condition has worsened 
since his last VA eye examination in June 2001.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All pertinent VA medical records 
concerning the veteran's right eye 
disability not already in the claims file 
should be made of record.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected right 
eye disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  When the development requested has 
been completed, the issue of an increased 
rating for the veteran's service-
connected right eye disability should 
again be reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process.  No inference should be drawn regarding 
the ultimate disposition of this claim.  The veteran is free 
to submit any additional argument or evidence he wishes to 
have considered in connection with his appeal.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).




	                     
______________________________________________
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



